DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a brake release signal” in line 3, it is unclear if this is the same signal or different from that already claimed in claim 16 line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-20, 26, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammon (US Pub No 2017/0349405 A1) in view of Bush (US Pat No 2,076,977). Ammon discloses: 
Re claim 16, an elevator installation (fig. 1) having an elevator controller (18), a drive (specification describes 12 as a motor, which would require electrical current to rotate, as such the electrical power source is construed as the drive; Examiner takes Official Notice that an electrical motor and drive is known in the art) and a hoist machine (8,12,14,16), the hoist machine comprising: a traction sheave (8); an electric motor (12 is described in the specification as a motor) rotating the traction sheave in response to signals (electricity provided to rotate the motor 12) from the drive; a brake (14,16) for braking the traction sheave; at least one bearing (32) supporting the traction sheave; and a lubrication device (par [0003] last two lines describe a lubricating means).
Re claim 26, a method for oil lubrication of at least one bearing (32) in an elevator hoist machine (8,12,14,16) comprising the steps of: monitoring for generation of an elevator brake (14,16) release signal (C,S) by an elevator controller (18; par [0032]) or a drive associated with the hoist machine.
Re claim 31, a method for oil lubrication of a bearing (32) in an elevator hoist machine (8,12,14,16), the method comprising the steps of: providing a lubrication device (par [0003] last two lines describe a lubricating means) adapted to deliver oil to the bearing of the hoist machine; monitoring for a generation of an elevator brake (14,16) release signal (C,S) by an elevator controller (18; par [0032]) or a drive, the elevator controller and the drive being associated with the hoist machine (fig. 1); and delivering oil from the lubrication device to the bearing (par [0003] last two lines describe a lubricating means to deliver oil to the bearing).
Ammon does not disclose:
Re claim 16, a lubrication device automatically transmitting oil to the at least one bearing upon receipt of a brake release signal from the drive or from the controller.
Re claim 18, wherein the lubrication device includes an inline oil pump transferring bearing lubrication oil from an oil reservoir and through an oil feed pipe to the bearing.
Re claim 19, wherein the lubrication device includes an oil return pipe draining excessive oil from the bearing to an oil reservoir.
Re claim 20, including a cooler in the oil return pipe between the bearing and the oil reservoir.
Re claim 26, delivering oil to the at least one bearing when the elevator brake release signal has been detected.
Re claim 29, including draining excess oil from the at least one bearing.
Re claim 30, including cooling the excess oil being drained.
Re claim 31, delivering oil from the lubrication device to the bearing in response to the detection of the elevator brake release signal.
However, Bush teaches a lubricating assembly (fig. 2) comprising:
 Re claims 16, 26, 31, a lubrication device (31) automatically transmitting oil to the at least one bearing (14) upon receipt of a brake release signal (pg 1 ln 23-27) from the drive or from the controller (when the brake is released a pressurized signal is produced in the drive 20 which gets relayed to 30 and ultimately pushes lubricant to the bearing 14).
Re claim 18, wherein the lubrication device includes an inline oil pump (30) transferring bearing lubrication oil from an oil reservoir (42) and through an oil feed pipe (44) to the bearing (14).
Re claim 19, wherein the lubrication device includes an oil return pipe (50) draining excessive oil from the bearing to an oil reservoir (42).
Re claim 20, including a cooler in the oil return pipe between the bearing and the oil reservoir (cooler is construed as the surface along the extension of pipe 50 which would inherently dissipate heat).
Re claim 29, including draining excess oil (drain via 50) from the at least one bearing.
Re claim 30, including cooling the excess oil being drained (the surface along the extension of pipe 50 would inherently dissipate heat thereby cooling the hot oil therein).
Examiner takes Official Notice that an electric motor paired with a drive is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an electric motor to drive the traction sheave. And a drive is useful for controlling the output of the motor. 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the automated lubrication device, as taught by Bush, to routinely provide sufficient oil to the bearing in order to extend the life of the system. Providing lubricant at the brake release ensures oil is lubricating the bearing during operation. 

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-25, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654